Citation Nr: 1203222	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral aphakia anterior vitrectomy, left eye with iridectomy, and right eye aphakia contact with posterior chamber intraocular lens, currently rated as 30 percent disabling.

2.  Entitlement to service connection for left eye ptosis (claimed as droopy eyelid).

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral aphakia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from February 1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied an increased rating of 30 percent for bilateral aphakia, service connection for left eye ptosis, and service connection for a left knee disorder.  

The Veteran was scheduled for a Board hearing in December 2011, but did not appear for the hearing or indicate any desire to reschedule.  

The issues of entitlement to an increased rating for shrapnel wound scars to the face and left cheek and a claim to reopen service connection for a back disability based on new and material evidence have been raised by the record via the Veteran's representative's December 7, 2011 Written Brief Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

I.  Eyes

By way of history the RO granted service connection for left eye aphakia in September 1982.  It was noted that the Veteran had sustained a shrapnel injury to the left frontal region while in service and had subsequently developed a cataract in the left eye.  It was further noted that the probability of developing such a monocular cataract in a young healthy male in the absence of such inciting trauma was low.  He later underwent surgeries to remove the cataracts, which required a partial anterior vitrectomy and then secondary removal of retained cortical material in the left eye.  A 30 percent rating was assigned for left eye aphakia with perception of hand motion only, uncorrected, secondary to trauma.  Entitlement to special monthly compensation was apparently considered at that time, but was crossed out under the award section.

In January 1993, the RO granted service connection for aphakia of the right eye due to service-connected injuries of the face, finding that the Veteran's early cataracts of the right eye could not be dissociated from the trauma to the face.  The 30 percent rating for bilateral aphakia based on visual acuity remained unchanged, however.

The Veteran has since sought entitlement to a disability rating higher than 30 percent for his bilateral aphakia, but his claims have been denied by the RO in rating decisions dated from November 1993 through March 2000, on the basis of no change in visual acuity.

The Veteran filed his present increased rating claim in July 2008.  In August 2008, he amended his claim to include his assertion that his eye condition was causing his eye lid to droop, which was disfiguring the way he normally looked.  In a statement submitted in October 2008 he also indicated that he had been having problems with his eyes for almost 40 years including dry eyes, light or photo-sensitivity, and post-traumatic glaucoma.  He stated that he had been on different eye drops over the years and had two cornea transplants with an additional transplant scheduled on October 27, 2008.  Also, he indicated that his eyes showed one object at two different places at the same time.  

During the rating period on appeal, VA amended its regulations for rating disabilities of the eye. 73 Fed. Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal Register that these amendments shall apply to all applications for benefits received by VA on or after December 10, 2008.  As the Veteran's claim was received in July 2008, the amended provisions are not for application here.

Under Diagnostic Code (DC) 6029, a minimum 30 percent evaluation will be assigned for unilateral or bilateral aphakia, which is not to be combined with any other rating for impaired vision.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 [6/21].  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. § 4.84a, DC 6029 (effective prior to December 10, 2008). 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a, Table V. 

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses. 38 C.F.R. § 4.75. 

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) with blindness in one eye, having only light perception, if corrected visual acuity in the other eye is 20/40 or better; (2) when vision in both eyes is correctable to 20/70; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (4) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (6) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (7) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078. 

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if there is an anatomical loss of the eye and visual acuity in the other eye is 20/40 or better; (2) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (4) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (5) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50. 38 C.F.R. § 4.84a, DCs 6066, 6073, 6076. 

Under the provisions of DC 6069, a 40 percent rating is warranted for blindness in one eye, having only light perception, with visual acuity in the other eye of 20/50 or worse. 38 C.F.R. § 4.84a, DC 6069.  Further, a 40 percent evaluation will be assigned for anatomical loss of one eye, when corrected visual acuity in the other eye is 20/40. 38 C.F.R. § 4.84a, DC 6066. 

Turning to impairment of field vision, the Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine total degrees lost, and this is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes. 38 C.F.R. § 4.76a. 

Under Table III of § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55.  The normal total is 500 degrees.

Special monthly compensation is assigned at the rate provided by 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) for blindness in one eye with light perception only.  For VA purposes, blindness is determined to exist when there is an inability to recognize test letters at 1 foot (0.30 meters) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (0.91 meters), lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (0.91 meters), being considered a negligible utility.  See 38 C.F.R. §§ 3.350, 4.79.

The Veteran underwent VA eye examination on November 18, 2008.  It was noted that the Veteran was not seen by a doctor due to the fact that a full dilated examination could not be done until the anterior chamber intraocular lens in the left eye was repositioned, which was scheduled for the following day on November 19, 2008.  The examiner noted that currently the Veteran's ocular condition was moderately severe but a final full assessment of vision could not be made until after his current treatment course had finished.  It was noted that reported findings were from a staff work-up.  There are no follow-up examinations to review the severity of the Veteran's bilateral aphakia after the November 19, 2008 procedure was performed.

Given that the November 18, 2008 VA examination report provided did not include a full assessment of the Veteran's vision by an ophthalmologist and did not consider any postoperative residuals from the procedure performed on November 19, 2008, it is not adequate for rating purposes.  For this reason another examination addressing the present severity of the Veteran's bilateral aphakia should be provided.

Clinical evidence prior to the Veteran's present claim including VA treatment records dated in October 1999 and November 2003 note that the Veteran is blind in the left eye, though this was not noted on examination in November 2008.  As another examination is to be provided for the eyes, the examination should address whether the Veteran is considered blind in the left eye for VA purposes.  Furthermore, the examination should consider whether the Veteran has left eye ptosis secondary to his service-connected bilateral aphakia.  


II.  Left Knee

The Veteran asserts that he has a left knee disability secondary to his service-connected bilateral aphakia.  Specifically, he contends that he fell injuring his left knee in 2003 due to poor vision from his service-connected eye disorder and also due to the unsteadying side effects of the medications he takes for his eyes.  The record shows the Veteran slipped down a ladder in November 2003 and hit his left knee on a ladder rung.  The report noted that the Veteran was blind in the left eye but does not directly address whether the bilateral eye disorder caused the Veteran to fall.  The record also notes a number of medications the Veteran has taken for his eye disorders but side effects involving unsteadiness have not been noted.  As the Veteran is being provided a comprehensive eye examination, the report should address the likelihood that the Veteran's service-connected eye disorder caused his left knee disability by causing him to fall injuring the knee.

Also, the treatment records, including any emergency room records, related to the Veteran's fall on November 21, 2003, and subsequent surgery on November 24, 2003, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2009.

2.  Make arrangements to obtain the treatment records, including any emergency room records, related to the Veteran's left knee injury/fall that occurred on November 21, 2003, and subsequent surgery on November 24, 2003.  

3.  Thereafter, schedule the Veteran for a VA eye examination with an ophthalmologist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms the Veteran currently manifests, or has manifested in the recent past, that are attributable to his bilateral aphakia, to include diplopia, left eye ptosis, unsteadiness including from any medication taken for the eyes, and/or blindness in the left eye with light perception only.  

Note:  For VA purposes, blindness is determined to exist when there is an inability to recognize test letters at 1 foot (0.30 meters) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (0.91 meters), lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (0.91 meters), being considered a negligible utility.  See 38 C.F.R. §§ 3.350, 4.79.

The examiner must conduct a detailed and comprehensive eye examination including addressing visual acuity and providing a visual field examination.    

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current left eye ptosis had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current left eye ptosis was caused by the Veteran's bilateral aphakia.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current left eye ptosis was aggravated beyond its natural progression by the Veteran's bilateral aphakia.  If so, please state, to the extent possible, the baseline level of severity of the left ptosis before the onset of aggravation.  

(d)  Whether it is at least as likely as not (50 percent or greater probability) that the medication the Veteran takes for his bilateral eye aphakia caused him to fall injuring his knee in November 2003.  

The ophthalmologist must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

